DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are subject under examination.

Response to Arguments
Applicant’s Argument: Applicant argued reference doesn’t teach “wherein the request message includes a plurality of first information identifying a Network Slice”; “the accept message includes a plurality of second information identifying a Network Slice selected by the core network.”

Examiner’s Response: Examiner respectfully disagrees. Zong teaches the request message includes a first information identifying a Network Slice (see para 0093 “when the eNB receives the access request from the mobile terminal, the eNB may send a message to the network selection function, and request for allocating a service node MME to the mobile terminal. If a UE carries a network slice name of a network slice to which the UE requests to be accessed, for example, if the network slice name carried by the UE is xMBB.ns, the eNB may send the network slice name carried by the UE to the network selection function.”)[ also the access request also carrier the network slice name known as xMBB.ns, therefore the network slice name is also known as information identifying the network ],
Applicant further argued on page 10 and 11, that “Zong’s embodiment in Fig 10 is a method for selecting a slice “when some mobile terminals cannot send network slice identities to a network during access or a network selection function determines not to accept network slices selected by the mobile terminals”. Thus, Zong explicitly teaches away the claimed “request message includes a plurality of first information identifying the network slice” in the embodiment in figure 10”
Para 0084 of Zong depicts “When the mobile terminal does not send the network slice identity information during access, or, when the network selection function determines not to accept the network slice identity information sent by the mobile terminal, the network selection function may determine, based on the identity information (such as IMSI) of the mobile terminal, the network slice information” Para 0084 just talks about one of the embodiment (alternative embodiment) incase mobile terminal doesn’t send the network slice identity information, the network selection function may determine, based on the identity information (such as IMSI) of the mobile terminal.
In an another embodiment  in para 0104, Zong teaches “a mobile terminal (UE) may send an access request to a radio access point, the access request in a 4G being an Attach Request message. When sending the access request, the mobile terminal may determine a network slice to which the mobile terminal is to be accessed, and send network slice identity information to the radio access point” which teaches mobile station is transmitting request which includes network slice identity information ; also shown in fig 9, Access request is sent by the mobile terminal that has network slice ID. 
Also, para 0093 teaches   “when the eNB receives the access request from the mobile terminal, the eNB may send a message to the network selection function, and request for allocating a service node MME to the mobile terminal. If a UE carries a network slice name of a network slice to which the UE requests to be accessed, for example, if the network slice name carried by the UE is xMBB.ns, the eNB may send the network slice name carried by the UE to the network selection function.” 
Further para 0103 teaches “the mobile terminal may send a selected network slice ID (network slice name or network slice ID) in an initial access request message to a network selection function.”; fig. 9 also shows mobile terminal sends Access request  that has network slice ID to radio access point and radio access point forward it to the network selection function.
Therefore para 0103, fig 9 para 0093 of Zong teaches the request message includes a first information identifying a Network Slice, However Zong, doesn’t teach plurality of first information identifying a Network Slice in the request. 
Zhang teaches the request message includes plurality of information identifying the network slice.  (“see para 0076 “The request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type”)  [ network slice ID and type are interpreted to be plurality of information]
Therefore, Combination of Zong and Zhang teaches the request message includes plurality of information identifying the network slice.
Zong further teaches the accept message includes a plurality of second information identifying a Network Slice selected by the core network (see para 0130 “the service node may allocate temporary ID (GUTI) to the mobile terminal in the attach accept message, a network slice ID being contained in an MME group ID and an MME ID”; see para 0063 “the network slice ID is part of globally unique temporary UE Identity (GUTI);  see para 0113 “a network slice ID being contained in an MME Group ID and/or an MME ID”; see para 0135 “The MME ID in the GUTI may be used to identify a network slice, or, the MME Group ID may be used to identify a network slice, or, the MME Group ID and the MME ID may be combined to identify a network slice.”)[ since network slice ID is part of the GUTI, therefore GUTI is interpreted to be information identifying the network slice; MME Group ID and the MME ID are also two identifier that can identify network slices; GUTI, MME group ID and  MME ID are interpreted as plurality of second information].

Applicant Argument: Regarding claim 28 and 38, Applicant argued reference doesn’t teach “obtaining UE context of the UE from the second mobility management apparatus managing the selected network slice, and the first mobility management apparatus obtains the UE context of the UE in a case that the second request message is not periodically transmitted”
Examiner Response: Applicant’s arguments, with respect to the rejection(s) of claim(s) 28 and 38, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 21-26, 29-36, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20180359688 A1) in view of Zhong (US 2019/0021047 A1) and further in view of Zhang (US 2018/0352501 A1)

Regarding claim 21, An (US 20180359688 A1) teaches a User Equipment (UE) (See para 0150 “the end device”), comprising:
a transmitter configured to transmit a request message to a core network via a base station apparatus in an initial procedure (see para 0150 “In step 7, the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB”; see para 0151 “In step 8, the eNB forward the Attach Request message to the MME1.”)[ MME1 is interpreted as core network]; and
a receiver configured to receive an accept message from the core network via the base station apparatus in the initial procedure (See para 0156 “In step 18, the MME1 sends the Initial Context Setup Request/Attach Accept message to the eNB, which may include Slice ID. In step 19, the eNB sends the RRC Connection Reconfiguration message and along with the Attach Accept message to the device.”).
An doesn’t teach wherein the request message includes a plurality of first information identifying a Network Slice, and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network.
Zong teaches the request message includes a first information identifying a Network Slice (see para 0093 “when the eNB receives the access request from the mobile terminal, the eNB may send a message to the network selection function, and request for allocating a service node MME to the mobile terminal. If a UE carries a network slice name of a network slice to which the UE requests to be accessed, for example, if the network slice name carried by the UE is xMBB.ns, the eNB may send the network slice name carried by the UE to the network selection function.”)[ also the access request also carrier the network slice name known as xMBB.ns, therefore the network slice name is also known as information identifying the network ], and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network see para 0130 “the service node may allocate temporary ID (GUTI) to the mobile terminal in the attach accept message, a network slice ID being contained in an MME group ID and an MME ID”; see para 0063 “the network slice ID is part of globally unique temporary UE Identity (GUTI);  see para 0113 “a network slice ID being contained in an MME Group ID and/or an MME ID”; see para 0135 “The MME ID in the GUTI may be used to identify a network slice, or, the MME Group ID may be used to identify a network slice, or, the MME Group ID and the MME ID may be combined to identify a network slice.”)[ since network slice ID is part of the GUTI, therefore GUTI is interpreted to be information identifying the network slice; MME Group ID and the MME ID are also two identifier that can identify network slices; GUTI, MME group ID and  MME ID are interpreted as plurality of second information].
 Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the accept message includes a plurality of second information identifying a network slice selected by the core network in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043) 
Zong teaches the request message includes an information identifying the network slice, however, it doesn’t teach the request message includes plurality of information identifying the network slice. 
Zhang teaches the request message includes plurality of information identifying the network slice.  (“see para 0076 “The request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type”)  [ network slice ID and type are interpreted to be plurality of information]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine plurality of information identifying the network slice in the system of An. The motivation is to send UE related information (See para 0076).

Regarding claim 31, An teaches a communication method performed by a User Equipment (UE), the communication method comprising:
transmitting a request message to a core network via a base station apparatus in an initial procedure (see para 0150 “In step 7, the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB”; see para 0151 “In step 8, the eNB forward the Attach Request message to the MME1.”)[ MME1 is interpreted as core network]; and
receiving an accept message from the core network via the base station apparatus in the initial procedure (See para 0156 “In step 18, the MME1 sends the Initial Context Setup Request/Attach Accept message to the eNB, which may include Slice ID. In step 19, the eNB sends the RRC Connection Reconfiguration message and along with the Attach Accept message to the device.”).
An doesn’t teach wherein the request message includes a plurality of first information identifying a Network Slice, and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network.
Zong teaches the request message includes a first information identifying a Network Slice (see para 0093 “when the eNB receives the access request from the mobile terminal, the eNB may send a message to the network selection function, and request for allocating a service node MME to the mobile terminal. If a UE carries a network slice name of a network slice to which the UE requests to be accessed, for example, if the network slice name carried by the UE is xMBB.ns, the eNB may send the network slice name carried by the UE to the network selection function.”)[ also the access request also carrier the network slice name known as xMBB.ns, therefore the network slice name is also known as information identifying the network ], and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network see para 0130 “the service node may allocate temporary ID (GUTI) to the mobile terminal in the attach accept message, a network slice ID being contained in an MME group ID and an MME ID”; see para 0063 “the network slice ID is part of globally unique temporary UE Identity (GUTI);  see para 0113 “a network slice ID being contained in an MME Group ID and/or an MME ID”; see para 0135 “The MME ID in the GUTI may be used to identify a network slice, or, the MME Group ID may be used to identify a network slice, or, the MME Group ID and the MME ID may be combined to identify a network slice.”)[ since network slice ID is part of the GUTI, therefore GUTI is interpreted to be information identifying the network slice; MME Group ID and the MME ID are also two identifier that can identify network slices; GUTI, MME group ID and  MME ID are interpreted as plurality of second information].
 Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the accept message includes a plurality of second information identifying a network slice selected by the core network in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043) 
Zong teaches the request message includes an information identifying the network slice, however, it doesn’t teach the request message includes plurality of information identifying the network slice. 
Zhang teaches the request message includes plurality of information identifying the network slice.  (“see para 0076 “The request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type”)  [ network slice ID and type are interpreted to be plurality of information]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine plurality of information identifying the network slice in the system of An. The motivation is to send UE related information (See para 0076).

Regarding claims 22, 32,  An teaches the transmitter is further configured to transmit a complete message to the core network via the base station apparatus after the receiver receives the accept message (see para 0153 “the UE sends a Direct Transfer message to the eNB, which includes the Attach Complete message, which may include Slice ID. In step 23, the eNB forwards the Attach Complete message to the MME1”).
An doesn’t teach the accept message comprises a controlling message including a Global Unique Temporary Identifier (GUTI), and the accept message including the GUTI. 
 Zong teaches the accept message comprises a controlling message including a Global Unique Temporary Identifier (GUTI) (See Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”), and
and the accept message including the GUTI. (See Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the accept message including the GUTI in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)

Regarding claim 23, 33, An doesn’t teach wherein the second information is same as the first information.
 Zong teaches wherein the second information is same as the first information ((see para 0118 “At act 402, the radio access point may send the access request message received from the mobile terminal to a network selection function; see para 0119 “At act 403, if the temporary ID (such as GUTI) of the mobile terminal is carried in the access request message”; (SEE Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”)[ since both the request message and the accept message includes GUTI, it is interpreted that the first information and the second information is the same].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second information is same as the first information in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)


Regarding claim 24, 34, An doesn’t teach wherein at least one of the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMNs.
Zong teaches wherein at least one of the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMNs. (see para 0062“A PLMN ID and a network slice name may uniquely identify a worldwide network slice.”)[ since message including PLMN-ID, therefore it implies the information will be uniquely identified in PLMN].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMN in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)


Regarding claims 25, 35, An doesn’t teach wherein at least one of the first information or the second information comprises unique information within a Mobile Operator or a Public Land Mobile Network.
Zong teaches wherein at least one of the first information or the second information comprises unique information within a Mobile Operator or a Public Land Mobile Network. (see para 0062“A PLMN ID and a network slice name may uniquely identify a worldwide network slice.”)[ since message including PLMN-ID, therefore it implies the information will be uniquely identified in PLMN].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMN in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)

Regarding claims 26, 36, An teaches at least one of the first information or the second information comprises information about a Network Slice Type for Internet of Things (See para 0156 “In step 18, the MME1 sends the Initial Context Setup Request/Attach Accept message to the eNB, which may include Slice ID)[ network slice ID is interpreted to be network slice type].


Regarding claim 29, 39, An teaches the UE further comprising:
memory configured to store one or more Application identifiers corresponding to at least one of the first information or the second information. (see para 0045 “The selection of the slices may depends on at least one requirement (like quality of service, QoS, response time, available bandwidth, required services, etc.) of the applications running on the terminal equipment.”)[ quality of service, QoS, response time, available bandwidth, required services are requirement of the application therefore interpreted to be application identification information]

Regarding claim 30, An doesn’t teach wherein the second information is associated with the first information. 
Zong teaches the second information is associated with the first information. (see para 0118 “At act 402, the radio access point may send the access request message received from the mobile terminal to a network selection function; see para 0119 “At act 403, if the temporary ID (such as GUTI) of the mobile terminal is carried in the access request message”; (SEE Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”)[ since both the request message and the accept message includes GUTI, it is interpreted that the first information and the second information is the same].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second information is associated with the first information in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)

6.        Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20180359688 A1) in view of Zhong (US 2019/0021047 A1) and further in view of Zhang (US 2018/0352501 A1) and Zembustu (US 20140211728).

Regarding claims 27,37, Modified An doesn’t teach the first information transmitted in the first request message is used by the base station apparatus to select a first mobility management apparatus composed in the core network.
Zembustu teaches the first information transmitted in the first request message is used by the base station apparatus to select a first mobility management apparatus composed in the core network (see para 0030 “the base station using the indication information provided by the terminal to steer the terminal supporting the function to the specific MME or SGSN, or to select specific MME or SGSN.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information transmitted in the first request message is used by the base station apparatus to select a first mobility management apparatus composed in the core network in the system of modified An. The motivation is to manage mobility of a terminal (zembustu: see para 0031)

Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20180359688 A1) and Zhong (US 2019/0021047 A1) in view of Zhang (US 2018/0352501 A1) and further in view of Bakker (US 2012/0189016 A1)

Regarding claim 28, 38,  An the request message is a first request message (see para 0150 “In step 7, the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB”)
An doesn’t teach the transmitter is configured to transmit a second request message to a first mobility management apparatus in the core network via the base station apparatus in a procedure for updating a Tracking Area after the initial procedure,
wherein: the second request message includes a GUTI,
the GUTI is used for the first mobility management apparatus to obtain UE context of the UE from a second mobility management apparatus managing the selected Network Slice, and the first mobility management apparatus obtains the UE context of the UE in a case that the second request message is not periodically transmitted.
Bakker (US 2012/0189016 A1) teaches the transmitter is configured to transmit a second request message to a first mobility management apparatus in the core network via the base station apparatus in a procedure for updating a Tracking Area after the initial procedure (see  para 0008 “The UE initiates the TA update procedure by sending, to the eNodeB,”; see fig 13 UE sends tracking area update request to the eNodeB and eNodeB forwards the tracking area update request to the new MME ),
wherein: the second request message includes a GUTI, (see para 0276 “The additional GUTI in the Tracking Area Update Request message allows the new MME to find any already existing UE context”),
the GUTI is used for the first mobility management apparatus to obtain UE context of the UE from a second mobility management apparatus managing the selected Network Slice ( see para 0276 “The additional GUTI in the Tracking Area Update Request message allows the new MME to find any already existing UE context”; see para 0280 “the new MME uses the GUTI received from the UE to derive the old MME/S4 SGSN address, and sends a Context Request message to the old MME/old S4 SGSN to retrieve user information.”; see fig 13 New MME sends context request to the old MME and New MME receives context response from the old MME), and the first mobility management apparatus obtains the UE context of the UE in a case that the second request message is not periodically transmitted. (see fig 13 New MME sends context request to the old MME and New MME receives context response from the old MME),.”; fig 13  step 1 trigger to start TAU procedure)[ trigger to start TAU procedure implies the second request message with is TAU request is not transmitted periodically but upon trigger]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the obtain UE context of the UE from a second mobility management apparatus in the system of modified An. The motivation is to perform the Tracking Area Update (TAU) procedure is load re-balance (Bakker: See para 0202)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416